UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7722



MICHEAL LEE SPENCER, SR.,

                                              Plaintiff - Appellant,

          versus


BELINDA EASTER, LPN/BCC Nurse; JULIA LAFOON,
RN/BCC Nurse Supervisor; MS. ISRAEL, LPN/BCC
Nurse;   R.   C.  WALKER,   BCC  Institution
Investigator; MRS. HARRIS, LPN/BCC Self-
Medication Supervisor; S. MACLIN; JOHN DOE;
JANE DOE, BCC Nurse/Pill Call,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CA-01-1579-AM)


Submitted:   May 15, 2003                     Decided:   May 20, 2003


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Micheal Lee Spencer, Sr., Appellant Pro Se. Michael Eugene Ornoff,
ORNOFF & ARNOLD, P.C., Virginia Beach, Virginia; Philip Carlton
Hollowell, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Micheal Lee Spencer, Sr., appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court. See Spencer v.

Easter, No. CA-01-1579-AM (E.D. Va. filed Oct. 24, 2002 & entered

Oct. 25, 2002).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2